             Case 2:18-cv-00746-MJP Document 179 Filed 04/13/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JOE J.W. ROBERTS JR.,                            CASE NO. C18-746 MJP

11                                  Plaintiff,               MINUTE ORDER

12                 v.

13          VILMA KHOUNPHIXAY, et al.,

14                                  Defendants.

15          The following minute order is made by the direction of the court, the Honorable Marsha

16   J. Pechman, United States District Judge:

17          THIS MATTER has been referred to the Honorable Magistrate Judge Theresa Fricke for

18   settlement purposes.

19          The clerk is ordered to provide copies of this order to all counsel.

20          Filed April 13, 2021.

21
                                                    William M. McCool
                                                    Clerk of Court
22
                                                     s/GRANT COGSWELL
23
                                                     Deputy Clerk
24


     MINUTE ORDER - 1
